Name: Commission Regulation (EEC) No 3641/88 of 23 November 1988 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/ 16 Official Journal of the European Communities 24. 11 . 88 COMMISSION REGULATION (EEC) No 3641/88 of 23 November 1988 fixing the specific levies on beef and veal from Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2),, and in particular Articles 10 ( 1 ), 1 1 ( 1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (3), as last amended by Regulation (EEC) No 3305/88 (4), lays down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light , of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Apnex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') UJ MO L 148 , Z8 . 6, 1*68 , p . IA. (2) OJ No L 198 , 26. 7. 1988, p . 24. 0 OJ No L 57, 1 . 3 . 1986, p. 45 . n OI No L 293, 27. 10 . 1988 , p. 37. 24. 11 . 88 Official Journal of the European Communities No L 317/17 ANNEX Special levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of thespecial levies 0102 90 10 36,38 0102 90 31 36,38 0102 90 33 36,38 0102 90 35 36,38 0102 90 37 36,38 0201 10 10 68,64 0201 10 90 68,64 0201 20 11 68,64 0201 20 19 68,64 0201 20 31 54,91 0201 20 39 54,91 0201 20 51 82,37 0201 20 59 82,37 0201 20 90 102,96 0201 30 118,06 0202 10 00 61,78 0202 20 10 61,78 0202 20 30 49,42 . 0202 20 50 76,88 0202 20 90 92,66 0202 30 10 76,88 0202 30 50 76,88 0202 30 90 106,39 0206 10 95 118,06 0206 29 91 106,39 0210 20 10 102,96 0210 20 90 118,06 0210 90 41 118,06 0210 90 90 118,06 1602 50 10 118,06 1,602 90 61 118,06